DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed by the applicant on 8/9/2021 and Examiner initiated interview conducted on 9/9/2021.  Claims 22-39 are currently pending; claim 34 is amended by the Examiner's amendment.  This results in claims 22-39 being allowed.

Allowable Subject Matter

Claims 22-39 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Thomas Jackson (Reg# 29,808) on 9/9/2021 via telephone.

The application has been amended as follows:  

Claims 22-33 and 35-39 remain as previously presented (Claim set filed 8/9/2021).

Listing of Claims:

22.	(As presented on the claim set dated 8/9/2021)

23.	(As presented on the claim set dated 8/9/2021) 

24.	(As presented on the claim set dated 8/9/2021)

25.	(As presented on the claim set dated 8/9/2021)

26.	(As presented on the claim set dated 8/9/2021)

27.	(As presented on the claim set dated 8/9/2021)

28.	(As presented on the claim set dated 8/9/2021)

29.	(As presented on the claim set dated 8/9/2021) 

30.	(As presented on the claim set dated 8/9/2021)

31.	(As presented on the claim set dated 8/9/2021)

32.	(As presented on the claim set dated 8/9/2021)

33.	(As presented on the claim set dated 8/9/2021)


the method being performed on a system comprising the first smart client communication device and the administration panel cloud-based server further comprising a mobile device, the mobile device for monitoring medical data comprising one of blood pressure, temperature and pulse, the mobile device having an associated memory and a database for storing the monitored medical data.

35.	(As presented on the claim set dated 8/9/2021) 

36.	(As presented on the claim set dated 8/9/2021) 

37.	(As presented on the claim set dated 8/9/2021)

38.	(As presented on the claim set dated 8/9/2021)

39.	(As presented on the claim set dated 8/9/2021) 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. § 101 have been withdrawn because the newly added limitations (from the claim set filed 8/9/2021)  which recite in part “Responsive to a fall... automatically contacting emergency assistance” claim a controlling feature that brings the claim as a whole out of the abstract. Specifically, this limitation overcomes the rejections within the Step 2A (Prong 1) analysis.
Rejections under 35 U.S.C. § 103 were previously withdrawn for the following reason. Closest prior art to the invention include Ganesh et al. (US PGPUB# 2014/0279205), Stoll et al. (USPGPUB 2015/0206225), Friedman (USPGPUB 2013/0204739), Olesen (USPGPUB 2014/0379514), Isaacson et al. (US PGPUB 2014/0207612), Moon et al. (US PGPUB 2015/0278857), Agarwal (USPGPUB 2017/0083963), Ho (US Patent 8,548,865), Yost (US Patent 8,224,714), Zamer (US Patent 9,947,036), Doughty (GB-2348725-A), and
Zhang, Daqing, et al. “Assisting elders with mild dementia staying at home.” 2008 Sixth Annual IEEE International Conference on Pervasive Computing and Communications (PerCom) pp. 692-697 IEEE, 2008 [online], [retrieved on 2021-09-09]. Retrieved from the Internet < https://ieeexplore.ieee.org/abstract/document/4517478>
None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claim 22, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624